Citation Nr: 0314676	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for arthritis of the 
low back, knees, and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

In September 2002, the Board reopened the veteran's claim for 
entitlement to service connection for hearing loss.  Also in 
September 2002, the Board undertook development of the 
veteran's claims under 38 C.F.R. § 19.9(a)(2) (2002).  
Pursuant to that development, VA examinations of the veteran 
were conducted in January, February, and March 2003.


REMAND

As indicated, the Board undertook additional development of 
the veteran's claims.  The veteran was provided VA 
audiologic, orthopedic, and psychiatric examinations in 
January, February, and March 2003, respectively.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claims considering the newly obtained 
evidence, as well as evidence previously of record.  

The Board also notes that the report of the VA audiologic 
examination conducted in January 2003 indicated that the 
examiner did not have the claims folder for review.  
Accordingly, the claims folder should be returned to the 
examiner for an addendum report.  

Additionally, the VA orthopedic examination conducted in 
February 2003 contains no rationale for the examiner's 
statement that "it is likely as not that the wear and tear 
that he suffered while he was in the military contributed to 
his development of osteoarthritis in multiple joints."  The 
claims folder should be returned to that examiner for an 
addendum report.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should send the claims folder 
to Barbara F. Peek at the VAMC in 
Nashville, Tennessee.  Request that Ms. 
Peek review her report of the audiologic 
examination of the veteran conducted in 
January 2003 and prepare an addendum to 
that report reflecting her review of the 
claims folder.  Specifically, the 
veteran's service medical records, 
including the separation examination, 
should be reviewed.  Additionally, the 
physicians' statements dated in July and 
October 1999 concerning the etiology of 
the veteran's hearing loss should be 
reviewed.

Following such review, Ms. Peek should 
offer an opinion as to whether it is more 
likely, less likely or as likely as not 
that any current hearing loss, is 
attributable to noise exposure during the 
veteran's period of active duty as a 
seaman on a gunship during World War II.  
A complete rationale for all opinions 
should be provided.

3.  The RO should send the claims folder 
to Shelley E. Ellis, M.D. at the VAMC in 
Nashville, Tennessee.  Request that Dr. 
Ellis review the report of the orthopedic 
examination of the veteran conducted in 
February 2003 and prepare an addendum to 
that report, reflecting review of the 
claims folder, and specifying information 
relied upon in making any conclusions.  
Dr. Ellis should be asked whether it is 
more likely, less likely or as likely as 
not that any arthritis of the low back, 
the knees or ankles is attributable to 
the veteran's period of active duty 
during World War II, including the 
sinking of his ship by an enemy torpedo.   

4.  Following the above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss, a psychiatric disorder, and 
arthritis of the low back, ankles and 
knees, taking into consideration the 
evidence obtained by the Board (the March 
2003 VA psychiatric examination report, 
and the reports obtained pursuant to the 
above requested development).  If a 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




